DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 07/22/2021. Claims 1, 8 and 16 are amended. Claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/22/2021, with respect to the rejection(s) of claim(s) 1-6, 8-13 and 15-20 under 35 U.S.C. 102(a)(1) as being anticipated by Smith; and claims 7 and 14 under 35 U.S.C. 103 as being unpatentable over Smith in view of Widenhouse, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, the phrase “the longitudinal axis” should read “the longitudinal axis of the valve assembly” or similar language, to clarify the plurality of seal sections arranged circumferentially around the longitudinal axis of the valve assembly, which is consistent with independent claims 1 and 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 16, the claim recites “an inner surface of a lower housing section… and an inner surface” in lines 7-8. It is unclear if the second recitation of “an inner surface” is referring to the inner surface as previously introduced, or introducing a new, separate inner surface. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a separate inner surface as previously introduced. It is suggested to amend the claim to recite “an inward facing surface of a lower housing section… and an inner surface”, which is consistent with independent claims 1 and 8.
	Regarding claim 18, the claim recites “the inner surface” in line 2. It is unclear which inner surface the phrase is referring to, since multiple inner surfaces have been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to either inner surface previously introduced.
	Claims 17 and 19-20 are indefinite due to their dependencies on indefinite base claim 16.
Allowable Subject Matter
Claims 1-15 are allowed.
	The closest prior art of record, US 2013/0310773 A1 to Richard, discloses a surgical access assembly including a gimbal mount, upper and lower housing sections, and a seal assembly including a plurality of seal sections (figs. 15a-15c), but fails to disclose the gimbal mount assembly in operable engagement with the upper and lower housing sections as claimed, or the seal assembly as a component of the valve assembly disposed within the valve housing including the upper and lower housing sections, and it would not be obvious to modify the device as claimed, since Richard discloses the seal assembly including the plurality of seal sections being interchangeable with the lower housing 
	Regarding base claim 1, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a surgical access assembly comprising: an instrument valve housing including upper and lower housing sections defining a cavity, the upper housing section having an outward facing surface and the lower housing section having an inward facing surface; and a valve assembly defining a longitudinal axis and disposed within the cavity, the valve assembly including: a guard assembly; a seal assembly having a plurality of seal sections arranged circumferentially around the longitudinal axis collectively forming an aperture having a non-continuous circumference; and a gimbal mount assembly supporting the guard assembly and the seal assembly, the gimbal mount assembly including an outer semispherical surface in operable engagement with the inward facing surface of the lower housing section and an inner surface in operable engagement with the outward facing surface of the upper housing section, the gimbal mount assembly configured to permit angulation of the valve assembly.
	Regarding base claim 8, the prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically an instrument valve housing comprising: an upper housing section including an outward facing surface; a lower housing section including an inward facing surface, the upper and lower housing sections defining a cavity therebetween; and a valve assembly defining a longitudinal axis and operably disposed within the cavity, the valve assembly including: a guard assembly; a seal assembly having a plurality of seal sections arranged circumferentially around the longitudinal axis collectively forming an aperture having a non-continuous circumference; and a gimbal mount assembly supporting the guard assembly and the seal assembly, the gimbal mount assembly including an outer semispherical surface in operable engagement with the inward facing surface of the lower housing section and an inner surface in operable engagement with the outward facing surface of 
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771